DETAILED ACTION
This is the First Office Action on the Merits based on the 16/895,832 application filed on 06/08/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/895,832 is a continuation of application 15/599,090 filed on 05/18/2017 now US Patent 10,675,498, which is a continuation of application 14/598,324 filed on 11/16/2015 now US Patent 9,724,553, which is a Continuation in Part of application 13/836,359 filed 3/15/2013 now US Patent 9,314,658, which claims benefit of provisional applications filed 01/27/2014 and 02/11/2014.
The independent claim is directed to a resistance band with a plug and a bulbous member, this can be found in application 14/598,324, and therefore the claimed invention has priority to 01/16/2015.

Election/Restrictions
The Applicant elected Species 1 subspecies a with traverse in the reply filed 10/01/2021, but failed to elect a species 2 and species 3. However, in the arguments filed the Applicant argues that the claims are merely directed to the resistance band. The Examiner agrees and the 
The election of species has been made final. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 5, “the resilient elongated shaft” should be corrected to ----the longitudinally stretchable resilient elongated shaft---
On line 7, “the resilient elongated shaft” should be corrected to ----the longitudinally stretchable resilient elongated shaft---
Claim 2 is objected to because of the following informalities:  
On line 1, “the resilient elongated shaft” should be corrected to ----the longitudinally stretchable resilient elongated shaft---
Claim 3 is objected to because of the following informalities:  
On line 1, “the resilient elongated shaft” should be corrected to ----the longitudinally stretchable resilient elongated shaft---
Claim 9 is objected to because of the following informalities:  
On line 1, “the lumen” should be corrected to ---the longitudinal lumen---
Claim 10 is objected to because of the following informalities:  
On lines 1-2, “the resilient shaft” should be corrected to ----the longitudinally stretchable resilient elongated shaft---
Claim 14 is objected to because of the following informalities:  
On line 2, “the lumen” should be corrected to ---the longitudinal lumen---
Claim 15 is objected to because of the following informalities:  
On lines 1-2, “the resilient shaft” should be corrected to ----the longitudinally stretchable resilient elongated shaft---
Claim 18 is objected to because of the following informalities:  
On line 2, “the lumen” should be corrected to ---the longitudinal lumen---
On line 3, “the resilient elongated shaft” should be corrected to ----the longitudinally stretchable resilient elongated shaft---
Claim 15 is objected to because of the following informalities:  
On lines 1-2, “the resilient shaft” should be corrected to ----the longitudinally stretchable resilient elongated shaft---
On line 2, “the resilient elongated shaft” should be corrected to ----the longitudinally stretchable resilient elongated shaft---
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term "generally" on line 1 is a relative term which renders the claim indefinite.  The term “generally " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “generally” are. The Examiner suggests removing the term “generally” from the claim language.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,724,553. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of “a longitudinally stretchable resilient elongated shaft having a first end and a second end longitudinally opposite the first end (a first resilient member having a first shaft of a first diameter with a first enlarged region at a first end of the shaft and a second enlarged region at a second end of the shaft); a plug adjacent the first end, the plug (a diameter with a first enlarged region, see above)having at least one region having a diameter greater than a diameter of the resilient elongated shaft; and a bulbous member (a second enlarged region, see above) adjacent the second end, the bulbous member having at least one region having a diameter greater than the diameter of the resilient elongated shaft” are found in claim 1 of US Patent 9,724,553.

Claims 2-8, 11-13, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,724,553 in view of Holland (US 8,961,378). 
Regarding claims 2-7, 11-12 and 16-17, US Patent 9,724,553 fails to distinctly claim that the elongated shaft has a tubular cross section and has a hollow interior that defines a lumen that extends from a first end to a second end, that the plug/bulbous member is tapered, spherical in shape, generally conical in shape or a frustoconical shape, and wherein the plug is a different size or shape than the bulbous member. However, Holland teaches an exercise device with multiple resistance bands each having a first and second end, where the first ends have plugs configured to keep the resistance band attached to a first member/handle and a second end with bulbous members configured to keep the resistance band attached to a second member/handle, and each resistance band has a tubular cross section that is hollow with a lumen that extends from a first end to a second end. Holland further teaches that the plugs/bulbous members are tapered, spherical in shape, generally conical in shape or a frustoconical shape, and wherein the plug is a different size or shape than the bulbous member. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of US Patent 9,724,553 to have multiple resistance bands each having a first and second end, where the first ends have plugs configured to keep the resistance band attached to a first member/handle and a second end with bulbous members configured to keep the resistance band attached to a second member/handle, and each resistance band has a tubular cross section that is hollow with a lumen that extends from a first end to a second end, that the plugs/bulbous members are  tapered, spherical in shape, generally conical in shape or a frustoconical shape, and wherein the plug is a different size or shape than the bulbous member, as taught by Holland as they are well known components in the resistance band art.
Regarding claim 8 and 13, claim 1 of US Patent 9,724,553 in view of Holland above, disclose a first disc and a first connection plate configured to attach to the resistance band.

Claims 2-4, 9-10, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,724,553 in view of Reed (US 2014/0221177). 
Regarding claims 2-4, 9-10, and 14-15, US Patent 9,724,553 fails to distinctly claim that the elongated shaft has a tubular cross section, is hollow with a lumen extending the entire longitudinal length, the plug/bulbous member is tapered and releasably secured within the lumen such that the plug is integrally formed with the resilient shaft. Reed et al teaches a resistance band that has a tubular cross section attached between two handles, the resistance band having a lumen (130), and a plug/bulbous member 132 secured within the lumen. Reed et al discloses that the plug/bulbous member is integrally formed with the resilient shaft, as the plug/bulbous member is “formed as a unit with another part”, see definition of “integrally” from Merriam-Webster. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the resistance band of US Patent 9,724,553 to have a tubular cross section, is hollow with a lumen extending the entire longitudinal length, the plug/bulbous member is tapered and releasably secured within the lumen such that the plug is integrally formed with the resilient shaft, as taught by Reed as they are well known components in the resistance band art.

Claims 2-3 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,724,553 in view of Wu (US 2009/0176634). 
Regarding claims 2-3 and 18-20, US Patent 9,724,553 fails to distinctly claim that the elongated shaft is a tubular cross section and has a lumen extending the entire length, as well as a length limiter that extends through the lumen, connected to the first and second ends of the shaft, the plug and the bulbous member, wherein the length of the limiter is longer than that of the shaft and the limiter restricting longitudinal stretch of the resistance band. Wu teaches an elastic cord having a lumen and tubular cross section, attached between two handles, the elastic cord having a length limiter (223) that extends through the lumen (210) and is connected to the first and second ends of the shaft of the elastic cord (see Figure 3), wherein the length limiter limits the amount of stretch applied to the resistance band during use (see Figures 1-3), and the length limiter is connected to the plugs and the bulbous member (see Figure 3, the length limiter is attached to the plug/bulbous member 221), wherein the length longer than the resilient elongated shaft when said resilient elongated shaft is in a non-stretched state (see Figure 3). It would have been obvious to a person having ordinary skill in the art to modify the resistance band of Holland to include a length limiter that extends through the lumen of the resistance band, attached to both ends of the resistance band and the plugs/bulbous members, wherein the length limiter is longer in length than the shaft of the resistance band, as taught by Wu, as a safety feature to keep the resistance band from breaking and harming the user, see Figure 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deschesnes et al (US 8,491,422).

Regarding claim 1:
Deschesnes et al discloses a longitudinally stretchable resilient elongated shaft (30) having a first end and a second end longitudinally opposite the first end (see Figure 2); a plug (see Figure below) adjacent the first end, the plug having at least one region having a diameter greater than a diameter of the resilient elongated shaft (see Figure below); and a bulbous member (see Figure below) adjacent the second end, the bulbous member having at least one region having a diameter greater than the diameter of the resilient elongated shaft (each end of the resistance band has plug/bulbous member to keep the resistance band attached to the plate, the plug/bulbous member configured to attach to the first plate can be considered a “plug” and the plug/bulbous member configured to attach to the second plate can be considered a “bulbous member”. The Examiner notes that the claim language does not require any structural or functional differences between the plug and the bulbous member).
[AltContent: textbox (Plug/bulbous member)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    763
    842
    media_image1.png
    Greyscale

Regarding claim 2:
Deschesnes et al disclose that the resilient elongated shaft has a tubular cross- section (see Figure 1).

Regarding claim 3:
Deschesnes et al disclose that the resilient elongated shaft comprises a hollow interior that defines a longitudinal lumen that extends from the first end to the second end (“More particularly, in this embodiment, each of the elastic elements (30) comprises an elastomeric tube (e.g., a latex tube), which may or may not be hollow.”  see column 6 lines 11-13).

Regarding claim 4:
Deschesnes et al disclose that the plug is tapered (see Figure 2, the plugs/bulbous members are tapered).

Regarding claim 8:
Deschesnes et al disclose that the plug is shaped to be complementary to an aperture (36) of a disc (in the broadest reasonable interpretation stationary member 34 has been considered a disc, as it is disc shaped) within the resistance band assembly such that the plug cannot pass through the disc aperture (see Figure 2).

Regarding claim 13:
Deschesnes et al disclose that the bulbous member is shaped to be complementary to an aperture (36) of a connection plate (in the broadest reasonable interpretation stationary member 34 has been considered a connection plate, as it is plate shaped) within the resistance band assembly such that it cannot pass through the connection plate aperture (see Figure 2).


Claims 1-7, 11, 12, 16, and 17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Holland (US 8,961,378).

Regarding claim 1:
	Holland discloses a longitudinally stretchable resilient elongated shaft (220 or 224, Holland discloses multiple resistance bands in the resistance band assembly) having a first end and a second end longitudinally opposite the first end (see Figures 25-27, the resistance bands are designed to be placed between two handles, each handle on a different end of the resistance band); a plug (222, 226, 228) adjacent the first end, the plug having at least one region having a diameter greater than a diameter of the resilient elongated shaft (see Figure 26); and a bulbous member (222, 226, 228) adjacent the second end, the bulbous member having at least one region having a diameter greater than the diameter of the resilient elongated shaft (see Figure 26, each end of the resistance band has plug/bulbous member to keep the resistance band attached to the handle, the plug/bulbous member configured to attach to the first handle can be considered a “plug” and the plug/bulbous member configured to attach to the second handle can be considered a “bulbous member”. The Examiner notes that the claim language does not require any structural or functional differences between the plug and the bulbous member).

Regarding claim 2:
Holland discloses that the resilient elongated shaft has a tubular cross- section (see Figure 26).

Regarding claim 3:
Holland discloses that the resilient elongated shaft comprises a hollow interior that defines a longitudinal lumen that extends from the first end to the second end (see Figure 26, “The cord 140 is typically a hollow elastic cord having a plug at each end”. See column 3 lines 51-53).
[AltContent: textbox (Lumen)][AltContent: arrow][AltContent: arrow][AltContent: arrow]                             
    PNG
    media_image2.png
    328
    450
    media_image2.png
    Greyscale

Regarding claim 4:
Holland discloses that the plug is tapered (Holland discloses that plug 222 and 226 are tapered).

Regarding claim 5:
Holland discloses that the plug is spherical in shape (Holland discloses that plug 228 is spherical).

Regarding claim 6:
Holland discloses that the plug is generally conical in shape (Holland discloses that plug 226 is generally conical).

Regarding claim 7:
Holland discloses that the plug comprises a frustoconical shape (Holland discloses that plug 226 is a frustoconical shape).

Regarding claim 11:
Holland discloses that the bulbous member is a tapered plug (Holland discloses that the bulbous member 222, 226 is a tapered plug).

Regarding claim 12:
Holland discloses that the bulbous member is spherical in shape (Holland discloses that the bulbous member is spherical 228 in shape).
 
Regarding claim 16:
Holland discloses that the plug is a different size than the bulbous member (Holland discloses three different resistance bands with different plugs/bulbous members, each plug and bulbous member of one resistance band are different shapes/sizes from the plugs/bullous members on the other resistance bands).

Regarding claim 17:
Holland discloses that the plug is a different shape than the bulbous member (Holland discloses three different resistance bands with different plugs/bulbous members, each plug and bulbous member of one resistance band are different shapes/sizes from the plugs/bullous members on the other resistance bands).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 8,961,378) in view of Reed et al (US 2014/0221177).
Holland discloses the device as substantially claimed above. 

Regarding claim 9:
	Holland fails to distinctly disclose that the plug is releasably secured within the lumen.
	Reed et al discloses a resistance band attached between two handles, the resistance band having a lumen (130), and a plug/bulbous member 132 secured within the lumen.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Holland such that the plug/bulbous member can be attached within the lumen instead of around the resistance band, as taught by Reed et al, to more firmly keep the plug/bulbous member in place. 

Regarding claim 10:
	Holland fails to distinctly disclose that the plug is integrally formed with the resilient shaft. 
	Reed et al discloses a resistance band attached between two handles, the resistance band having a lumen (130), and a plug/bulbous member 132 secured within the lumen. Reed et al discloses that the plug/bulbous member is integrally formed with the resilient shaft, as the plug/bulbous member is “formed as a unit with another part”, see definition of “integrally” from Merriam-Webster. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Holland such that the plug/bulbous member can be attached within the lumen instead of around the resistance band, as taught by Reed et al, to more firmly keep the plug/bulbous member in place. Thus the plug/bulbous member would be integrally formed with the resilient shaft. 

Regarding claim 14:
Holland fails to distinctly disclose that the bulbous member is releasably secured within the lumen.
	Reed et al discloses a resistance band attached between two handles, the resistance band having a lumen (130), and a plug/bulbous member 132 secured within the lumen.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Holland such that the plug/bulbous member can be attached within the lumen instead of around the resistance band, as taught by Reed et al, to more firmly keep the plug/bulbous member in place. 

Regarding claim 15:
	Holland fails to distinctly disclose that the bulbous member is integrally formed with the resilient shaft. 
	Reed et al discloses a resistance band attached between two handles, the resistance band having a lumen (130), and a plug/bulbous member 132 secured within the lumen. Reed et al discloses that the plug/bulbous member is integrally formed with the resilient shaft, as the plug/bulbous member is “formed as a unit with another part”, see definition of “integrally” from Merriam-Webster. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Holland such that the plug/bulbous member can be attached within the lumen instead of around the resistance band, as taught by Reed et al, to more firmly keep the plug/bulbous member in place. Thus the plug/bulbous member would be integrally formed with the resilient shaft. 


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 8,961,378) in view of Wu (US 2009/0176634).
Holland discloses the device as substantially claimed above. 

Regarding claim 18:
Holland fails to disclose a length limiter that extends through the lumen and is connected to the first end and the second end of the resilient elongated shaft, wherein the length limiter restricts the amount of longitudinal stretch applied to the resistance band during use.
Wu teaches an elastic cord attached between two handles, the elastic cord having a length limiter (223) that extends through a lumen (210) and is connected to the first and second ends of the shaft of the elastic cord (see Figure 3), wherein the length limiter limits the amount of stretch applied to the resistance band during use (see Figures 1-3), and the length limiter is connected to the plugs and the bulbous member (see Figure 3, the length limiter is attached to the plug/bulbous member 221), wherein the length longer than the resilient elongated shaft when said resilient elongated shaft is in a non-stretched state (see Figure 3).
It would have been obvious to a person having ordinary skill in the art to modify the resistance band of Holland to include a length limiter that extends through the lumen of the resistance band, attached to both ends of the resistance band and the plugs/bulbous members, wherein the length limiter is longer in length than the shaft of the resistance band, as taught by Wu, as a safety feature to keep the resistance band from breaking and harming the user, see Figure 1.

Regarding claim 19:
Holland as modified by Wu discloses that the length limiter is connected to the plug at the first end and the bulbous member at the second end (see rejection of claim 18 above).

Regarding claim 20:
Holland as modified by Wu discloses that the length limiter has a length longer than the resilient elongated shaft when said resilient elongated shaft is in a non-stretched state (see rejection of claim 18 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784